Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert M. Asher on 01/27/2022.
The application has been amended as follows: 

In the Claims

Claim 4, line 28, “one or less than” has been replaced by  --between one and--  .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art teaches or suggests an apparatus for adjusting a headrest wing that includes a plurality of wires wound around a rotating rod and accommodated in a case, where each wire includes a winding part between a fixed end and a free end, and where the winding part has between one and two turns, together with all the other details recited in claim 4.  

Maatta (US 3752286), Novin (US 2018/0319302 show a plurality of springs with less than one turn each, but in a different form that is not accommodated in a case and would not be obvious to combine to reach the claimed invention.
Sink (US 10407957) and Rude (US 4433765) shows springs with a small numbers of turns, but Sink lacks a case accommodating the springs in a manner similar to the present invention and it would not be obvious to implement the springs and cylindrical elements of Rude in a headrest.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833. The examiner can normally be reached Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. ALLRED
Primary Examiner
Art Unit 3636


/DAVID E ALLRED/Primary Examiner, Art Unit 3636